Title: [Diary entry: 16 August 1786]
From: Washington, George
To: 

Wednesday 16th. Mercury at 66 in the Morning—71 at Noon and 70 at Night. Cloudy and lowering for the greater part of the day and in the night a good deal of rain fell—wind at So. West. Colonels Fitzgerald and Lyles Mr. Brailsford (an English Gentleman) and Mr. Perrin came here to dinner & returned afterwards. In the afternoon a Major Freeman who looks after my concerns west of the Alligany Mountains came in and stayed all night.